Citation Nr: 0828267	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-12 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a left ankle injury.

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to September 1979 
and from May to November 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which determined that new and 
material evidence had not been submitted to reopen the claim 
for entitlement to service connection for the residuals of a 
left ankle injury and denied service connection for a left 
hip disability.  In an April 2007 statement of the case 
(SOC), the Decision Review Officer (DRO) determined that new 
and material evidence had been submitted to reopen the claim, 
but denied service connection on the merits.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

In February 2008, the veteran presented testimony at a 
personal hearing conducted at the North Little Rock RO before 
the undersigned Veterans Law Judge (VLJ).  A transcript of 
this personal hearing is in the veteran's claims folder.  
During that hearing, the veteran testified that he is seeking 
service connection for the residuals of a left ankle injury 
that he alleges he incurred during service, not just the 
ganglion cyst.  As such, the issue has been recharacterized 
as reflected above.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The February 2005 decision which denied entitlement to 
service connection for a left ankle ganglion cyst is final.  

3.  The evidence received since the February 2005 RO 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unsubstantiated 
fact necessary to substantiate the claim for service 
connection for the residuals of a left ankle injury.

4.  A left ankle disability has not been shown to be causally 
or etiologically related to service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The February 2005 RO decision denying the claim for 
service connection for a left ankle ganglion cyst is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1103.

2.  Evidence received after the February 2005 RO decision is 
not new and material, and the veteran's claim for the 
residuals of a left ankle injury is denied.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2007).

3.  A left hip disability to include as secondary to a 
service-connected disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303; 3.310(b) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in  July 2006 for the issue of 
entitlement to service connection for a left hip disability.  
The letter addressed all of the notice elements and was sent 
prior to the initial unfavorable decision by the AOJ.  This 
letter also provided notice that addresses the relevant 
rating criteria and effective date provisions.  Therefore, 
the Board finds that VA has fulfilled its duty to notify 
under the VCAA for the service connection claim.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

That was done here in the July 2006 letter for the claim for 
a left ankle disability.  Specifically, in the letter, the RO 
provided the veteran with a definition of new and material 
evidence as well as the criteria necessary to establish 
service connection.  The letter also satisfied Kent in that 
it notified the veteran that his original claim was denied in 
September 2002 because the left ankle condition was not shown 
to have been incurred in or caused by service and there was 
no evidence of a chronic residual disability subject to 
service connection.  Further, the claim was denied a second 
time in February 2005 for the same reason.  The veteran was 
informed that he needed to submit new and material evidence 
related to this fact in order to raise a reasonable 
possibility of substantiating his claim that was not simply 
repetitive or cumulative of the evidence on record when his 
claim was previously denied.  The letter also addressed all 
of the service connection notice elements and was sent prior 
to the initial unfavorable decision by the AOJ.  This letter 
also provided notice that addresses the relevant rating 
criteria and effective date provisions.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the VCAA 
for the new and material evidence claim.

The Board acknowledges that the veteran has not had VA 
examinations specifically for his claims on appeal.  
Regarding the new and material evidence claim, the Board 
notes that 38 C.F.R. § 3.159(c)(4)(C)(iii) provides that duty 
to obtain a VA examination or opinion only applies if new and 
material evidence is presented, which, as will be discussed 
below, has not occurred.  Regarding the claim for service 
connection, the case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board 
concludes an examination is not needed for the claim for a 
left hip disability because there is no evidence of an in-
service left hip injury.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  The veteran's service medical records are 
absent for any findings related to the left hip.  

The Board also concludes that despite the veteran's testimony 
that his left hip disability is secondary to his left ankle 
disability, an examination is not needed because the claim 
for a left ankle injury is not reopened and therefore service 
connection cannot be granted on a secondary basis as a matter 
of law.  Accordingly, it was not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claims in this case.  38 C.F.R. § 3.159(c)(4)(i);(iii).

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA, Social Security Administration 
(SSA) records, and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  Although the undersigned VLJ afforded the veteran 
thirty days after the February 2008 hearing to submit 
additional evidence, he did not do so.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC, which informed them 
of the laws and regulations relevant to his claim, including 
the recently amended provisions of 38 C.F.R. § 3.310(b).  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW AND ANALYSIS

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a left ankle injury.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A September 2002 RO decision denied service connection for a 
left ankle ganglion cyst because there was no evidence that 
this condition was incurred in or caused by service.  Because 
the veteran did not perfect an appeal on that decision, it is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In a February 
2005 RO decision, the denial of service connection was 
confirmed and continued because there was no evidence of a 
chronic residual disability subject to service connection.  
That decision is also final and not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  The veteran, however, now seeks to reopen his 
claim.  As noted above, despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final February 2005 rating decision.  After 
reviewing the record, the Board finds that some of the 
additional evidence received since the final February 2005 
rating decision although new, is not material within the 
meaning of 38 C.F.R. § 3.156(a).  

In this regard, the evidence associated with the veteran's 
claims file subsequent to the February 2005 RO decision 
relevant to the claim includes VA treatment records dated 
from August 2001 to April 2007 and the veteran's statements 
and February 2008 hearing testimony.  As noted, the veteran's 
claims were previously denied because there was no evidence 
that a left ankle disability was incurred in or caused by 
service.  Regarding the veteran's statements and testimony 
that his left ankle disability is the result of a fall he 
sustained in October 1999, this information is duplicative of 
information previously of record.  As such, it is not new or 
material.  

Turning to the VA treatment records, the Board notes that 
although these records are new, they are not material.  The 
Board acknowledges the July 2002 VA treatment entry wherein 
the veteran reported that he hurt his ankle during training 
while in Kuwait.  However, the Board finds that this record 
is not new and material evidence since it essentially 
contains information from the veteran recorded by the 
examiner, with no additional comments from the examiner. As a 
general rule, a veteran's self-reported history of the onset 
of a disability, as recited in medical records, is not 
sufficient to reopen a claim.  Cf. LeShore v. Brown, 8 Vet. 
App. 406 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence to support a claim for service 
connection).  Importantly, there is no evidence that the 
physician concluded that any left ankle disability is related 
to the veteran's service.  Further, the remainder of the VA 
treatment records pertain to current treatment for the left 
ankle.  As such, they are not probative as they do not 
indicate that the veteran's current ankle disability is 
related to service and, consequently, do not constitute new 
and material evidence.

With respect to the veteran's testimony that his left ankle 
disability was the result of an in-service fall, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 294 (1992).  Thus, the Board finds that his 
statements and arguments are not new and material.  

In sum, the Board concludes that no evidence has been 
received since the February 2005 RO decision, which relates 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Specifically, there is still no competent 
medical evidence that indicates that the veteran currently 
has a left ankle disability that is etiologically related to 
his military service.  Accordingly, the Board finds that new 
and material evidence has not been presented to reopen the 
veteran's previously denied claim for service connection for 
the residuals of a left ankle injury.

2.  Entitlement to service connection for a left hip 
disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under section 3.310(b) of VA regulations, as amended October 
10, 2006, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
veteran is not entitled to service connection for a left hip 
disability.  The veteran's service treatment records are 
absent for any complaints, treatment, or diagnosis of a left 
hip disability.  In fact, VA treatment records reflected that 
the veteran reported that his left hip pain did not begin 
until September 2004, which is approximately five years after 
his separation from service.  

The Board finds it significant that during his February 2008 
hearing, the veteran testified that he was not contending 
that he sustained a left hip injury while on active duty.  
Instead, he alleged that his left hip injury was secondary to 
his left ankle.  However, as reflected above, the claim for 
service connection for a left ankle injury was not reopened.  
As such, because service connection for a left ankle 
disability has not been granted, entitlement to service 
connection for a left hip disability cannot be granted on a 
secondary basis.  

In sum, there is no evidence of record that a left hip 
disability is related to the veteran's service or another 
service-connected disability.  To the extent the veteran is 
contending his left hip disability is related to service or 
his left ankle, he, as a layperson, is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, 
entitlement to service connection for a left hip disability 
is denied.  38 C.F.R. § 3.303, 3.310(b).  


ORDER

New and material evidence having not been submitted, 
entitlement to service connection for the residuals of a left 
ankle injury is denied.

Entitlement to service connection for a left hip disability 
is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


